DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
All previous claim interpretation under 35 USC 112, F is maintained herein.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “when a needle holder” is indefinite, as it is unclear a) whether the needle holder is positively recited and required by the term (and is part of the claimed system) and b) whether it refers back to the previously recited needle holder or another.  Clarification is required.  Claim 8 is rejected based on its dependency from claim 7.
Regarding claim 29, the term “comprises at control programs” is indefinite, as it appears a typographical error has occurred, but it is unclear what the term should be corrected to.  Additionally, it is unclear how vibration can be applied as there are no vibrating elements recited in the claim.  Still further, the claim as a whole is indefinite, as it is unclear whether the listed functions are functions of the tips or programs, and what parameters are varied for each.  For example, it is unclear how a tip and/or program would vary based on anesthesia vs injection of a liquid.  As best understood by the Examiner the claim recites that the card comprises control programs for tips, the tips configured for at least two of the functions.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 7, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hodosh (US 6159161) in view of Tsimerman (US 6193510 B1).
Regarding claim 27, Hodosh discloses a dental electronic device system (see Figs. 1-2 and 9), a dental electronic device (20) including: an electronic card (e.g. microprocessor 200 and associated circuit board) configured for storing a plurality of programs (by definition); a motor (202) controlled by the electronic card (see col 9, lines 7 through col 10, line 36); and a thrust pin (58) driven by the motor (see citations above); a connection tip (12/28) comprising: a hollow cylindrical body (28) that comprises an internal hollow bore along the longitudinal axis of the tip (space which receives 12), and a fastening means (38/34/36) for retention on the dental electronic device (via 34/36).  Hodosh additionally discloses wherein the fastening means comprises locking means (38), wherein the locking means comprise a quarter turn bayonet locking system having pins (38) extending from the hollow cylindrical body which cooperate with corresponding locking means (34/36) of the dental device (per claim 2); wherein the internal hollow bore of the hollow cylindrical body has, adjacent the corresponding locking means (e.g. closer thereto) an opening (opening at proximal end hollow body closer to 38) that the thrust pin extends through (see Fig. 9; portion 80 of 58; per claim 3); and wherein the hollow cylindrical body (28) of the tip comprises, opposite an opening of the hollow cylindrical body configured to connect to the dental electronic device (e.g. opening, see above), a threaded head (40) having in its center a hole (e.g. to receive needle, see col 4, lines 11-20) opening inside to the internal hollow bore (to access carpule), wherein the threaded head is configured to enable the fastening of a needle holder (42), wherein when a needle holder (42) is fastened to the threaded head (40) part of a needle extends through the hole into the hollow internal bore to tightly cooperate with a capsule (12) filled with anesthetic liquid and wherein the capsule comprises a push rod (16) to eject the anesthetic liquid via translational displacement of the thrust pin of the dental electronic device along a thrust axis (e.g. path of piston; see abstract, col. 3, lines 11-67 and col 4, lines 1-20; per claim 7; capable of being used as such).  Hodosh discloses all the features of the claimed invention, as explained above, except wherein the locking means/fastening means of the tip are located on it outer periphery such that the tip is retained inside the dental device, and wherein the electronic device comprises a plurality of control programs, an optical sensor placed on the electronic card, and optical recognition features on the tip as required. 
Regarding the location of the locking means/fastening means, it is noted that such a modification would merely involve a reversal of known parts of the device (e.g. providing the detents on the outer surface of the tip while inserting the tip into the device, instead of inserting the device into the tip with detents on the inside of the tip) which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to reverse the connection between the tip and the device of Hodosh, such that the tip is provided with detents on its outer surface/periphery and is inserted into the device, as such modification would merely involve a reversal of known parts of the device, which has been held to be within the skill of the ordinary artisan (see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).
Additionally, Tsimerman teaches a dental electronic device system (see Fig. 2), comprising a dental electronic device (30) comprising an electronic card (58/60 and circuit board they are placed on) storing a plurality of control programs (e.g. timer programs for each of a plurality of tips; see col 4, lines 1-40); an optical sensor (52/54) placed on the electronic card (e.g. at least in part as sensor is connected to processor, at least by wires indirectly); and a connection tip (34) comprising optical recognition features (e.g. barcodes 48/50), wherein the dental electronic device and connection tip are configured such that upon connection of the tip to the device, the optical sensor of the device detects the optical recognition features of the tip and causes the electronic card to select and initialize one of the plurality of control programs stored on the card (e.g. the time program of a particular tip, which then is modified as the tip is used; e.g. initialized), the selected and initialized control program selected to correspond to a profile of the tip indicated by the optical recognition feature (e.g. particular time program is tied to particular barcode of a particular tip, see citations above).  Tsimerman further teaches wherein the optical recognition features comprises an optical code (e.g. barcode 48/50) indicating the program to be selected and initialized by the device upon connection of the tip to the device (per claim 4; see citations and explanation above).  The Examiner notes that Tsimerman teaches that the connection tip (34) is a light guide, however dispensing tips and other patient contact elements are contemplated (see abstract, col 1, lines 15-19, 31-34, 40-42, 46-47, 50-57, col 2, lines 1-23; col 4, lines 1-10, and col 5, line 64 through col 6, line 3), and that the timer programs are interpreted as “control programs” as they interrupt power supply to the device upon time expiring (see citations above), thereby controlling operation of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Hodosh to include the recognition means, reader and associated controller and control programs, as taught by Tsimerman, as such modification would help prevent inadvertent cross contamination with other users (e.g. accidental non-sterilization/replacement) after use of the patient contact element (see Tsimerman, citations above).  The Examiner further notes that Hodosh discloses that sterilization/replacement of the patient contact element (e.g. 28) is required between uses (see col 1, lines 44-60).  
The Examiner notes that should the device of Hodosh be modified with the teachings of Tsimerman, as combined above, the tip(s) would comprise a barcode and the device a reader, so as to select and initialize a control program (timer program) based on a certain tip that is inserted into the device, and wherein the selected and initialized control program would cause the motor to drive the thrust pin longitudinally along an axis of the device along the internal hollow bore of the tip to dispense a medication via the tip (e.g. control program allows and causes the motor the drive the thrust pin, if the time of the program has not been expired).  
Regarding claim 29, the modified device of Hodosh/Tsimerman, as combined above, further discloses wherein the plurality of control programs stored on the card (e.g. timer programs for a plurality of possible tips) comprise control programs for connection tip configured for at least two of the functions of anesthesia, injection of fluid composite and injection of liquid (configured of being used as such; as best understood by the Examiner the tip of the device of Hodosh/Tsimerman is configured to be used to dispense anesthesia, fluid composite or liquid, if so desired; and the control program is further configured to allow such function, so long as the time is not expired; as best understood by the Examiner).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hodosh in view of Tsimerman, as combined above, further in view of Hill (US 3563239).
Regarding claim 8, Hodosh/Tsimerman, as combined above, does not teach wherein the hollow cylindrical body comprises, on its outer periphery, a sheath that can slide between an open position and a closed position to cover the threaded head and protect the needle holder as required.  
Hill, however, teaches a tip (10) for use with a dispensing device (14) wherein the tip comprises a hollow cylindrical body and comprises, on its outer periphery, a sheath (16) that can slide between an open position (e.g. needle exposed) and a closed (e.g. needle covered) position to cover the head (e.g. where needle meets body) and protect the needle holder (e.g. device would cover and protect needle, head and holder, at least to some degree, see col. 2, lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Hodosh/Tsimerman, as combined above, to include Hill’s sleeve, as such modification would improve ease of insertion and safety when using a syringe (see Hill, col 1, lines 30-37).  
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hodosh in view of Tsimerman, as combined above, further in view of Chalberg, Jr. et al (US 2020/0390596 A1).
Regarding claim 28, Hodosh/Tsimerman, as combined above, teaches wherein the electronic card is configured to store, select and initialize a plurality of different control programs (e.g. different timers for different tips), wherein each different program can be selected and initialized when a different tip is inserted therein, the different program selected corresponding to a profile of a different tip, but does not explicitly disclose the system including a second tip as required. 
Chalberg, however, teaches a kit of a plurality (one or more) agent delivery components (e.g., needles and tips; see [0113]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Hodosh/Tsimerman, as combined above to include Chalberg’s teaching of providing the system with a plurality of tips, as such modification would allow different agents to be used in the same procedure, allow a different tip to be used without requiring sterilization, improving treatment efficiency, and would merely involve a duplication of known parts of a device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144).  
It is noted that should the system of Hodosh/Tsimerman, as combined above, be modified with the teachings of Chalberg, that is, providing a second tip, once modified as explained above, the modified system of Hodosh/Tsimerman/Chalberg, would comprise a second tip having second optical recognition features (e.g. barcode, see Tsimerman), wherein the dental device and second tip would be configured such that upon connection of the second tip to the device, the optical sensor of the device detects the second optical recognition features of the tip and causes the card to select and initialize one of the plurality of control programs stored on the card different than the control program selected and initialized upon connection of the (first) connection tip (e.g. the timer control program specific to the second tip), the different control program selected to corresponding to a profile of the second tip (e.g. particular time program is tied to particular barcode of a particular tip, see Tsimerman, citations above).  
Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.
Briefly, the Examiner notes that the arguments do not address the specific explanations and rationale relied on above.  Further, the Examiner notes that Tsimerman teaches that the timer programs and microprocessor can deactivate use of the device based on an expiration of time, making the timer program a control program.  Additionally, based on the specific tip (of a plurality) an appropriate control (timer) program is selection.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2019/0355463 teaches a syringe with a barcode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772